      6:18-cv-00108-RAW Document 320 Filed in ED/OK on 07/16/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF OKLAHOMA

AUSTIN P. BOND, as Special Administrator,            )
of the Estate of Billy Woods, deceased,              )
                                                     )
                         Plaintiff,                  )         Case No.      CIV-18-108-RAW
vs.                                                  )
                                                     )         Date:         7/16/2020
BOARD OF COUNTY COMMISSIONERS                        )         Total Time:   5 hours, 6 minutes
MUSKOGEE COUNTY, OKLAHOMA,                           )
                                                     )
                         Defendant.                  )

                                 MINUTE SHEET – JURY TRIAL

Ronald A. White, Judge           Teka Stephens, Deputy Clerk     Shelley Ottwell, Court Reporter
                                                                 FTR - Courtroom 2-Room 224

Counsel for Plaintiff:           Bryon D. Helm, Daniel E. Smolen and Robert M. Blakemore

Counsel for Defendant:           Andy A. Artus and Michael L. Carr

TIME          MINUTES

 9:00 a.m.    JURY OUT. Discussion regarding Plaintiff’s Exhibit 80, witness schedule and
              Plaintiff’s Brief regarding jury instructions.

 9:07 a.m.    JURY IN. Plaintiff’s evidence continues

 9:08 a.m.    12) Witness: Dorothy Brown

 9:50 a.m.    13) Witness: Jeremy Evans

10:30 a.m.    JURY OUT.
              Court inquired regarding witness schedule. Counsel responded.

10:31 a.m.    IN RECESS

10:51 a.m.    JURY IN. Plaintiff’s evidence continues
              13) Witness: Jeremy Evans

11:03 a.m.    14) Witness: Kenny Payne
    6:18-cv-00108-RAW Document 320 Filed in ED/OK on 07/16/20 Page 2 of 2



11:56 a.m.   JURY OUT.
             Court inquired regarding witness schedule. Counsel responded.

11:58 a.m.   IN LUNCH RECESS.

 1:16 p.m.   JURY IN. Plaintiff’s evidence continues
             14) Witness: Kenny Payne

 1:45 p.m.   15) Witness: Ken Doke

 2:54 p.m.   JURY OUT.

 2:55 p.m.   IN RECESS.

 3:18 p.m.   JURY OUT. Court inquired regarding witness schedule. Counsel responded.

 3:20 p.m.   JURY IN. Plaintiff’s evidence continues
             Plaintiff rests.

 3:22 p.m.   JURY OUT.
             Defendant moved for judgment as a matter of law with argument. Plaintiff
             responded with argument. Motion DENIED. (RAW)

 3:47 p.m.   Defense Counsel made offer of proof regarding witnesses Samantha Mahler and
             Brandon Woods, depositions previously filed of record as Dkt. Nos. 259-1 and
             259-2.

 3:53 p.m.   IN RECESS (for jury instruction conference)

 5:23 p.m.   JURY OUT.

             Court confirmed with Counsel that they had gone over the admitted exhibits with
             the Court and that they were both in agreement. Counsel responded.

 5:25 p.m.   Defendant rests.

 5:25 p.m.   Discussion regarding jury instructions, verdict form and closing arguments.

 5:37 p.m.   IN RECESS. ENTERING ORDER continuing Jury Trial to 7/17/2020
             at 9:00 AM. (RAW)
